Citation Nr: 1735151	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-14 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral vision loss.


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The issue on appeal was last before the Board in December 2016.  At that time, the Board directed, in part, that VA schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's eye disorder.  After the examination was completed, the RO was directed to readjudicate the appeal.  If the appeal was denied, the RO was directed to issue the Veteran a supplemental statement of the case.  VA attempted to schedule the Veteran for the requested examination but the examination notices were returned as undeliverable.  The mail was sent to an address in Virginia Beach.  VA also attempted to send the Veteran a supplemental statement of the case but this was also returned as undeliverable, again with the Virginia Beach address.  Significantly, a review of the claims file demonstrates that the Veteran's last known address was included on a VA Form 9 which was received in December 2012.  On this document, the Veteran indicated that he wished his address changed to one located in Chesapeake, Virginia.  Additionally, the Veteran was sent mail in June 2016 to an address in Portsmouth, Virginia which was not returned.  It is not apparent where this address came from.  The Board notes that, while the Veteran's address has changed, his work number apparently remains the same.  The Board finds attempts must be made to determine the Veteran's correct address to schedule him for the VA examination directed in the December 2016 Board remand.  Such contact should utilize the Veteran's work phone number if no other contact method is available.  

Accordingly, the case is REMANDED for the following action:

The RO should determine the Veteran's current mailing address to include, if necessary, calling the Veteran at his listed work number.  If a correct address is obtained, comply with the Board's December 2016 remand instructions to the extent possible.  All attempts to contact the Veteran must be recorded.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case at his current address(if known) or at his last address of record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




